DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.  Specifically, “The present disclosure relates to” is language that can be implied.

Claim Interpretation
Examiner notes that particles (claims 5, 6, 10-17) are an inherent feature of “shot used for blasting”, and as such have antecedent basis in claim 1 (inherent components of elements recited have antecedent basis in the recitation of the components themselves” MPEP 2173.05(e)). Applicant’s specification states “shot blasting is a processing method of projecting particles called shots” ([0002]), as such, particles are inherent to “shot used for blasting”.  Similarly, multiple shots/particles are inherent as “the entire shot” due to this.  Further, it is noted, as discussed with regards to the antecedent basis above, “used for blasting” results in the structural limitation of “particle(s)” (MPEP 2111.02 II).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN 105861922 A, herein referring to the machine translation, and human translation of the tables, all printed on November 14, 2022).  A copy of the machine translation with the human translation of the tables, and a copy of the original foreign patent are filed herewith.

Regarding claim 1, Hu teaches a steel ball for surface treatment (Pg. 2 [2]) and the surface treatment is shot blasting (blasting is blast processing) (Pg. 1 [1] to Pg. 2 [1]; Pg. 14 [4]; steel balls are shot), and the steel (iron based alloy) ball comprises (elements are included, i.e. additive) in mass percentage as shown in the below Table 1, with calculated mass ratios based on the maximum and minimum values of C, Si, and Mn (Pg. 2 [3]) with high surface hardness (Pg. 2 [2]), and tables 3 and 4 show what “improved hardness” (high) is (Pg. 14 [4]).  Tables 3 and 4 show values of steel ball hardness of 42.3-54.6 HRC (Tables 3 and 4), this clarifies the values applicant considers “high” as (at minimum) this range of HRC values.  This range of HRC values converts to about 410 to about 600 HV.  The compositional, relational (C/Si, C/Mn, Si/Mn) and hardness proportions disclosed (calculated for relational) by Hu overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Hu, including those proportions, which satisfy the presently claimed compositional, hardness and relational requirements (MPEP 2144.05 I).
Table 1 (all percentages are mass percent), other elements optional at 0%

Instant Cl. 1
Instant Cl. 2
Instant Cl. 3
Instant Cl. 18
Instant Cl. 19
Instant Cl. 20
Hu Pg. 2 [2]; Pg. 3 [3]
C
0.20-0.50%


0.30-0.45%


0.08-0.35%
Si
0.50-1.10%


0.55-1.05%


0.1-1.0%
Mn
0.50-1.15%


0.55-1.00%


0.35-1.5%
C+Si+Mn
1.80-2.40%



1.85-2.25%
calculate to 0.53-2.85%
Cr


One or more of Cr, Ni, Cu, Mo, Al, B, V, Nb, and Ti of 0.30-1.0%



0.3-1.5%
Ni






0.001-0.1%
Cu






0.05-0.2%
Mo






0.001-0.05%
Ti






0.001-0.1%
Al






0.001-0.05%
V






0.001-0.2%
B






optional 0.001-0.05%
Nb






0.001-0.2%

calculated sum Cr, Ni, Cu, Mo, Al, B, V, Nb, and Ti
0.356-2.45
W






0.001-0.1%
Zn






0.001-0.1%
Fe
Fe-based alloy





rest 
C/Si
0.30-0.75



00.30-0.45

0.08-3.50
C/Mn
0.30-0.75



0.35-0.60

0.05-1.00
Si/Mn
0.70-1.60



0.80-1.40

0.07-2.86


Regarding claim 2, Hu teaches each limitation of claim 1, as discussed above.  Hu teaches in mass percentage of the steel; C: 0.08-0.35%, Si: 0.1-1.0%, and Mn: 0.35-1.5% (Pg. 2 [3]), which calculates to C+Si+Mn of 0.53-2.85 mass%. The individual proportions disclosed by Hu and subsequent calculated sum proportions overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Hu, including those proportions, which satisfy the presently claimed individual and sum compositional requirements(MPEP 2144.05 I).

Regarding claims 3 and 7, Hu teaches each limitation of claims 1 and 2, as discussed above.  Hu teaches in mass percentage of the steel (iron-based alloy) Cr: 0.3-1.5%, Mo: 0.001-0.05%, Ti: 0.001-0.1%, V: 0.001-0.2%, Ni: 0.001-0.1%, Cu: 0.05-0.2%, Nb: 0.001-0.2% and Al: 0.001-0.05%; and optional B: optional 0.001-0.05% (Pg. 2 [3]; Pg. 3 [3]; total of 0.356-2.45 mass %). The individual proportions disclosed by Hu and subsequent calculated sum proportions overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Hu, including those proportions, which satisfy the presently claimed individual and sum compositional requirements (MPEP 2144.05 I).

Regarding claims 4, 8 and 9, Hu teaches each limitation of claims 1-3, as discussed above.  Hu further teaches the metallographic structure of the steel ball (shot) maybe multiphase lath martensite and lamellar martensite (Pg. 3 [4]; no other microstructure is listed in this combination; therefore one of ordinary skill in the art would understand the microstructure to be broadly interpreted as at minimum “substantially” martensite).  Hu further teaches the steel ball is tempered (Pg. 3 [10]; formed by tempering).  In summary, the steel ball is substantially martensite and has been tempered (Pg. 3 [4], [10]; i.e. tempered martensite). 

Regarding claims 5 and 10-12, Hu teaches each limitation of claims 1-4, as discussed above.  Hu does not specifically teach the property of the number of particles having blowholes is 5% or less of the entire shot.  
One of ordinary skill in the art, before the effective filing date of the invention, would have expected substantially identical shot material (composition, hardness, relational values, as discussed above), treated in a substantially identical manner as applicants to have substantially identical properties (including the number of particles having blowholes).  Applicant teaches oxygen in the raw material molten metal causes blowholes when the oxygen is not discharged in air at the time of coagulation of a raw material, and using Si as a raw material removes oxygen in the raw material molten metal and reduces blow holes and Si of 0.50-1.10 mass% ([0020]; [0032]) and that Al when present has an effect on reducing blow holes, and should be adjusted to 0.04-0.12% by mass ([0027]).  Hu teaches Si of 0.1-1.0 mass% and Al of 0.001-0.05 mass% (Pg. 2 [3]). The individual proportions disclosed by Hu overlap applicants proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Hu, including those proportions, which satisfy the compositional requirements for reduced blowholes (MPEP 2144.05 I).
Applicant teaches a melting step to obtain a molten metal ([0017]), a water atomization method for the shot, as an example ([0016]), where high pressure water is sprayed toward molten metal dropped from a nozzle to obtain a granulated product (spherical body) ([0030]).  Applicant further teaches the granulated product is dried, then heated to 800-900 ⁰C for about 1 hour, and then quenched in water to increase hardness ([0033]), followed by tempering at 300-600 ⁰C for about 0.5 to 2.0 hours and then gradually cooled to adjust to a desired hardness ([0035]).  Applicant specifies this desired hardness is 400-800 HV ([0039]).  Applicant further allows for alternate methods of atomization ([0057]).
Hu teaches the raw materials are smelted into molten steel, specifically molten steel is deoxidized with aluminum (as noted by applicant as desirable in [0027]), then granulated by centrifugation and dried (Pg. 3 [5]-[9]).  Specifically that molten steel liquid droplets are extracted and then pass through water, the water has pressure, the water is sprayed and steel balls are formed under surface tension and reduce the oxidation (Pg. 9 [2]; steel balls are the granulated product). 
Hu further teaches the steel ball is heated at 860-930 ⁰C for 30-40 minutes, then water quenched, followed by heating the steel ball to 150-480 ⁰C for 30-60 minutes for tempering (Pg. 3 [10]). Hu doesn’t specifically teach gradual cooling after tempering, but does teach high surface hardness (Pg. 2 [2]), and tables 3 and 4 show what “improved hardness” (high) is (Pg. 14 [4]).  Tables 3 and 4 show values of steel ball hardness of 42.3-54.6 HRC (Tables 3 and 4), this clarifies the values applicant considers “high” as (at minimum) this range of HRC values.  This range of HRC values converts to about 410 to about 600 HV, which overlaps that taught by applicant as the desired outcome of the tempering with gradual cooling ([0035]; [0039]).  
The processing parameters disclosed by Hu overlap applicants proportions, with the below caveat on time for heating before quenching, and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Hu, including those proportions, which are substantially identical to those taught by applicant.  
Regarding the time before quenching (Hu teaches 30-40 minutes and applicant teaches “about one hour”, as cited above), “about” one hour is close to 40 minutes, and no difference in properties is expected between 40 and 60 minutes.  Further, no evidence of criticality of the processing parameters is present in the application, as no difference in processing is presented between the examples of the invention and the comparative example ([0045]-[0052]), indeed applicant allows for different atomization methods ([0057]).
Given substantially identical composition, hardness, composition values that meet the recited relational expressions, and substantially identical granulation, quenching and tempering steps between Hu and applicant (as discussed above), one of ordinary skill in the art, before the effective filing date of the invention would have expected the shot of Hu to have substantially identical properties to that of applicant, including the number of particles having blowholes being 5% or less of the entire shot, meeting applicants claimed requirements, absent an objective showing (MPEP 2112).
The examiner has provided a basis in technical reasoning that the processing and compositions are substantially identical in support of the determination that the inherent characteristic of the number of particles having blowholes is 5% or less of the entire shot necessarily flows from the teachings of Hu (MPEP 2112 IV).
As Hu teaches a substantially shot, produced by a substantially identical process as that which applicant claims and discloses in their specification as producing the shot that includes the number of particles having blowholes is 5% or less of the entire shot, one of ordinary skill in the art, before the effective filing date of the invention, would expect the shot of Hu to possess the number of particles having blowholes is 5% or less of the entire shot, absent an objective showing (MPEP 2112).  The PTO can require an applicant to prove that the prior art products do not necessarily possess the characteristics of the claimed product, whether the rejection is based on inherency under 35 U.S.C. 102 or prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same (MPEP 2112 V). 

Regarding claims 6 and 13-16, Hu teaches each limitation of claims 1-5, as discussed above. Hu further teaches the shot is a ball (Pg. 2 [2]; balls are typically spherical).  Hu does not specifically teach the property of wherein, when a length of the particle in a longitudinal direction is designated as L and a maximum diameter in a direction perpendicular to the longitudinal direction is designated as S, the number of the particles in which L/S is 2.0 or more is 5% or less of the entire shot.
One of ordinary skill in the art, before the effective filing date of the invention, would have expected substantially identical shot material (composition, hardness, relational values, as discussed above), treated in a substantially identical manner as applicants to have substantially identical properties (including when a length of the particle in a longitudinal direction is designated as L and a maximum diameter in a direction perpendicular to the longitudinal direction is designated as S, the number of the particles in which L/S is 2.0 or more is 5% or less of the entire shot).  
Applicant teaches criticality of the amounts of Si, cumulative Cr, Ni, Cu, Mo, Al, B, V, Nb and Ti, specifically Ni and Cu, and Al on the spherodizing of particles ([0020]; [0023]; [0025]; [0027]).  Hu teaches overlapping compositions, as shown above in Table 1. The individual proportions disclosed by Hu overlap applicants proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Hu, including those proportions, which satisfy the compositional requirements particle spheroidization (MPEP 2144.05 I).
Applicant teaches a melting step to obtain a molten metal ([0017]), a water atomization method for the shot, as an example ([0016]), where high pressure water is sprayed toward molten metal dropped from a nozzle to obtain a granulated product (spherical body) ([0030]).  Applicant further teaches the granulated product is dried, then heated to 800-900 ⁰C for about 1 hour, and then quenched in water to increase hardness ([0033]), followed by tempering at 300-600 ⁰C for about 0.5 to 2.0 hours and then gradually cooled to adjust to a desired hardness ([0035]).  Applicant specifies this desired hardness is 400-800 HV ([0039]).  Applicant further allows for alternate methods of atomization ([0057]).
Hu teaches the raw materials are smelted into molten steel, specifically molten steel is deoxidized with aluminum (as noted by applicant as desirable in [0027]), then granulated by centrifugation and dried (Pg. 3 [5]-[9]).  Specifically that molten steel liquid droplets are extracted and then pass through water, the water has pressure, the water is sprayed and steel balls are formed under surface tension and reduce the oxidation (Pg. 9 [2]; steel balls are the granulated product). 
Hu further teaches the steel ball is heated at 860-930 ⁰C for 30-40 minutes, then water quenched, followed by heating the steel ball to 150-480 ⁰C for 30-60 minutes for tempering (Pg. 3 [10]). Hu doesn’t specifically teach gradual cooling after tempering, but does teach high surface hardness (Pg. 2 [2]), and tables 3 and 4 show what “improved hardness” is (high) (Pg. 14 [4]).  Tables 3 and 4 show values of steel ball hardness of 42.3-54.6 HRC (Tables 3 and 4), this clarifies the values that applicant considers “high” as (at minimum) this range of HRC values.  This range of HRC values converts to about 410 to about 600 HV, which overlaps that taught by applicant as the desired outcome of the tempering with gradual cooling (applicant [0035]; [0039]).  
The processing parameters disclosed by Hu overlap applicants proportions, with the below caveat on time for heating before quenching, and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Hu, including those proportions, which are substantially identical to those taught by applicant.  
Regarding the time before quenching (Hu teaches 30-40 minutes and applicant teaches “about one hour”, as cited above), “about” one hour is close to 40 minutes, and no difference in properties is expected between 40 and 60 minutes.  Further, no evidence of criticality of the processing parameters is present in the application, as no difference in processing is presented between the examples of the invention and the comparative example ([0045]-[0052]), indeed applicant allows for different atomization methods ([0057]).
Given substantially identical composition, hardness, composition values that meet the recited relational expressions, and substantially identical granulation, quenching and tempering steps between Hu and applicant (as discussed above), one of ordinary skill in the art, before the effective filing date of the invention would have expected the shot of Hu to have substantially identical properties to that of applicant, including when a length of the particle in a longitudinal direction is designated as L and a maximum diameter in a direction perpendicular to the longitudinal direction is designated as S, the number of the particles in which L/S is 2.0 or more is 5% or less of the entire shot, meeting applicants claimed requirements, absent an objective showing (MPEP 2112).
The examiner has provided a basis in technical reasoning that the processing and compositions are substantially identical in support of the determination that the inherent characteristic of when a length of the particle in a longitudinal direction is designated as L and a maximum diameter in a direction perpendicular to the longitudinal direction is designated as S, the number of the particles in which L/S is 2.0 or more is 5% or less of the entire shot necessarily flows from the teachings of Hu (MPEP 2112 IV).
As Hu teaches a substantially shot, produced by a substantially identical process as that which applicant claims and discloses in their specification as producing the shot that includes when a length of the particle in a longitudinal direction is designated as L and a maximum diameter in a direction perpendicular to the longitudinal direction is designated as S, the number of the particles in which L/S is 2.0 or more is 5% or less of the entire shot, one of ordinary skill in the art, before the effective filing date of the invention, would expect the shot of Hu to possess when a length of the particle in a longitudinal direction is designated as L and a maximum diameter in a direction perpendicular to the longitudinal direction is designated as S, the number of the particles in which L/S is 2.0 or more is 5% or less of the entire shot, absent an objective showing (MPEP 2112).  The PTO can require an applicant to prove that the prior art products do not necessarily possess the characteristics of the claimed product, whether the rejection is based on inherency under 35 U.S.C. 102 or prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same (MPEP 2112 V). 

Regarding claim 18, Hu teaches each limitation of claim 1, as discussed above.  Hu teaches in mass percentage of the steel; C: 0.08-0.35%, Si: 0.1-1.0%, and Mn: 0.35-1.5% (Pg. 2 [3]). The individual proportions disclosed by Hu overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Hu, including those proportions, which satisfy the presently claimed compositional requirements (MPEP 2144.05 I).

Regarding claim 19, Hu teaches each limitation of claim 1, as discussed above.  Hu teaches in mass percentage of the steel; C: 0.08-0.35%, Si: 0.1-1.0%, and Mn: 0.35-1.5% (Pg. 2 [3]), which calculate to C/Si: 0.08-3.50, C/Mn of 0.05-1.00 and Si/Mn of 0.07-2.87.  The compositional and relational (C/Si, C/Mn, Si/Mn) proportions disclosed (calculated for relational) by Hu overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Hu, including those proportions, which satisfy the presently claimed compositional, and relational requirements (MPEP 2144.05 I).

Regarding claim 20, Hu teaches each limitation of claim 1, as discussed above.  Hu teaches in mass percentage of the steel; C: 0.08-0.35%, Si: 0.1-1.0%, and Mn: 0.35-1.5% (Pg. 2 [3]), which calculates to C+Si+Mn of 0.53-2.85%. The individual proportions disclosed by Hu and subsequent calculated sum proportions overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Hu, including those proportions, which satisfy the presently claimed individual and sum compositional requirements (MPEP 2144.05 I).

Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Hutchison (US 2,670,281 A), originally of record in the IDS dated September 16, 2020.

Regarding claim 17, Hu teaches each limitation of claim 1, as discussed above.  Hu teaches the steel balls are divided into different size specifications (Pg. 11 [2]), but does not specifically teach particles with the average particle size of 0.1 to 1.5 mm.
Hutchison is in the analogous (similar) field of endeavor of metal shot for blast cleaning (blasting) (Col. 1 Lns. 2-3) with a composition of 0.30-1.20% C, 0.30-1.00% Si, 0.40-2.00% Mn, 0-1.00% Ni and a balance of iron with a hardness of 48 to 65 Rockwell “C” (Col. 3 Ln. 74 to Col. 4 Ln. 13; ~480 to ~860 HV), where percentages are weight percent (Col. 1 Ln. 39; this composition and hardness range overlap that of applicant and that of Huff).  Hutchison teaches a size of shot from 0.0054 inch to 0.156 inch diameter (Col. 4 Lns. 62-66; 0.137 to 3.96 mm; which would include some subset of particles having an average particle size of this range).  The size proportions disclosed by Hutchison overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Hutchison, including those proportions, which satisfy the presently claimed size requirements (MPEP 2144.05 I).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Hu to incorporate a size of shot of 0.0054-0.156 inch diameter as taught by Hutchison.  The motivation for doing so would have been to detail what usable shot sizes are (Hutchison Col. 4 Lns. 62-66) and thereby specify what size specifications are for steel balls (Hu Pg. 11 [2]) that are used for shot blasting (Hu Pg. 14 [4]; Hutchison Col. 1 Lns. 1-5) to clean steel (Hu Pg. 2 [1]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6am-3:30pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A CHRISTY/Examiner, Art Unit 1784